           Case 1:17-cv-00289-JMS-MJD Document 218-1 Filed 03/26/19 Page 1 of 5 PageID #: 2816
                             CIVIC      »       Best Countries               Best States   Healthiest Communities   Cities     The Civic Report   Photos   News




            HEALTHIEST COMMUNITIES



          Hepatitis C Fight Hinges
          on Prisons
          Lawsuits across the country are seeking better but more expensive care for
          inmates with the infectious disease, who can spread it upon their release.
          By Noreen Marcus Contributor                Feb. 5, 2019, at 5:30 a.m.




The prevalence of hepatitis C among prison inmates is much higher than among the general population.                  (BRIAN
VA N D E R B R U G / LO S A N G E L E S T I M E S / G E T T Y I M AG E S )




INMATES AND THEIR advocates are pushing for legal and political 7xes to 7ght hepatitis C, a public
health problem experts say can't be solved in the U.S. overall without 7rst tackling it within prison
walls.

The hepatitis C virus attacks the liver and can turn deadly: Research shows it was associated
with more fatalities in 2013 than 60 other infectious conditions combined – HIV and tuberculosis
included. And though the disease affects 1 percent of the general population, according to the
Centers for Disease Control and Prevention, the prison prevalence is thought to be around 17
percent.


   [ SEE: The 10 Healthiest Communities in America ]


When infected and formerly incarcerated people re-enter society, they can spread the blood-borne
virus through intravenous drug use with dirty needles and, less often, sexual contact. Linked to
the opioid crisis, hepatitis C spiked by more than 200 percent in 30 states since the period 2010-
2014, Yale University researchers note in a 2018 follow-up article to a landmark study they
published two years earlier.

"Since the prison system has the highest concentration of people living with the virus, failure to
scale up treatment in prisons dooms any effort to eliminate hepatitis C in America," the 2018
article states.

A sign of hope came in 2013, when drugs with around a 90 percent cure rate for hepatitis C
began reaching the market. At 7rst, these direct-acting antivirals, known as DAAs, cost up to a
staggering $94,500 for complete treatment. Negotiations between state o]cials and drug
companies, plus the release of generics, have lowered prices, though it can still cost $20,000 or
more for an eight- to 12-week course. And if the disease progresses to threatening the patient's
       Case 1:17-cv-00289-JMS-MJD Document 218-1 Filed 03/26/19 Page 2 of 5 PageID #: 2817
life, an exorbitantly expensive liver transplant may become necessary.

Still, once the medical community accepted these medications as the norm, prisoners who knew
they had hepatitis C asked for them. And when corrections o]cials said no, citing the treatment
cost, prisoners' lawyers started demanding the highly effective drugs.

The U.S. Supreme Court armed them with precedent establishing          RELATED CONTENT
that o]cials cannot act with deliberate indifference to inmates'
serious health needs, and that denying them treatment can
subject them to needless suffering and violate the Eighth
Amendment ban on cruel and unusual punishment.

"They are words in the Constitution, but they mean something –
                                                                                                                                  $329                        $139
they have real consequences, a real impact on lives. They're not
                                                                                                                      -25%                            -30%
just words from 350 years ago," says Gregg Gonsalves, senior           Hep A Outbreaks Continue to
author of the Yale study and co-director of the Global Health          Burden States

Justice Partnership at Yale Law School, where he teaches.

In this instance, the words mean that prisoners are the only
hepatitis C patients with a constitutional right to health care. Though the concept may seem
unfair, it has a solid basis in law, says Robert Katz, a professor at Indiana University's Robert H.
McKinney School of Law.

"Everyone should have a right to health care," he says. "Inmates present a special case, however,
                                                                                                                                $324.95           $329       $274.95
because when the state incarcerates people, it prevents them from obtaining for themselves the
things they need to live, including food and health care."
                                                                                                               RECOMMENDED ARTICLES
In recent years, state responses to the call to provide inmates with hepatitis C drugs have varied
with prison size, disease prevalence, politics and cultural factors that inguence how infected                   BRANDFUSE
prisoners are perceived.                                                                                         ad content by Jenny Craig
                                                                                                                 It’s Not Just What You Eat, But
For example, in places with low incarceration rates, "the people in your prison are going to not                 When

resemble the man or woman in the mainstream community," says Dr. Anne Spaulding of Emory
University in Atlanta, an infectious disease and prison health care specialist. In these places, like            H E A LT H I E S T C O M M U N IT I E S

Vermont or Rhode Island, inmates can be viewed unsympathetically as "others" or "the worst of                    Hep C Fight Hinges on Prisons

the worst."
                                                                                                                 H E A LT H I E S T C O M M U N IT I E S
Last year, California lawmakers took the unusual step of putting $105.8 million in the state                     Painkiller Change Led to Rise in Hep
budget to treat its 22,000 hepatitis C-infected inmates. Earlier, prison o]cials in Michigan and                 C

New Mexico, concerned that court directives could force changes to their procedures, voluntarily
started treating inmates with DAAs.                                                                              H E A LT H I E S T C O M M U N IT I E S
                                                                                                                 Fighting Food Insecurity at College
In about a dozen states, prisoner advocates 7led class-action lawsuits to spur change. Cases in
Massachusetts and Colorado were settled. A Pennsylvania settlement is awaiting approval by a
federal judge.                                                                                                 HEALTHIEST COMMUNITIES

                                                                                                                     #1     Falls Church city, VA
                                                                                -25%                    -30%                          -25%
                                                                                                                     #2     Douglas County, CO

                                                                                                                     #3     Broom7eld County, CO

                                                                                                                     #4     Los Alamos County, NM

                                                                                                                     #5     Dukes County, MA

                                                                                                               SEE FULL RANKINGS LIST »



                                              $329                 $139                $243.71                  $192.46                          $187.46
      Case 1:17-cv-00289-JMS-MJD Document 218-1 Filed 03/26/19 Page 3 of 5 PageID #: 2818
David Rudovsky, an attorney for inmates in the Pennsylvania suit, says their deal is modeled after
the Colorado pact that provides treatment for all prisoners with hepatitis C, as opposed to only
the more serious cases.

"We thought everybody ought to be treated and we were willing to go to trial on that issue,"
Rudovsky says. "What we agreed to was to give the state some time (to treat everyone), so that's
how we resolved our case."

In still other states where legal action has been taken over hepatitis C treatment for inmates,
federal judges may eventually order compliance on a set timeline. Among them: Indiana,
Alabama, Missouri, Tennessee, Idaho and North Carolina.

In Florida, a federal judge in Tallahassee released a strongly worded order in 2017 requiring
inmate treatment. The Florida Department of Corrections "must move with 'alacrity,'" U.S. District
Judge Mark Walker wrote. "This Court will not tolerate further foot-dragging."



  10 States Hit Hardest by Opioids




                                           View All 12 Slides




Walker's order put Florida at the head of the pack in terms of leaving a legal landmark about the
future of care for inmates with hepatitis C. "It was a big win for us," says Randall Berg Jr.,
president emeritus of the Florida Justice Institute in Miami and the inmates' class counsel.

Indeed, prisoner advocates in other states are watching Florida, where Walker, chief of the U.S.
District Court for the Northern District of Florida, is expected to make permanent his 2017
temporary injunction ordering hepatitis C treatment.

"We've followed the Florida case closely, and cited the court's reasoning in our briefs. It's broken
important ground," says Katz of Indiana University, who's serving as co-counsel for the Indiana
class action.

A Florida inmate won't soon forget how hard his lawyers and Florida Justice Institute staff
worked to obtain the drugs that cured his hepatitis C.

"I get out of prison in four years and I intend to live a healthy, thankful life, paying back and
forward," Benjamin Kennedy wrote to Berg from Okeechobee Correctional Institution. "Y'all truly
saved my life. And I'm grateful to y'all beyond words."
       Case 1:17-cv-00289-JMS-MJD Document 218-1 Filed 03/26/19 Page 4 of 5 PageID #: 2819
The commitment that prison o]cials bring to the hepatitis C eradication battle, legally required or
not, appears to be crucial to its success. Public health professionals extol the leadership of
retired Rhode Island Department of Corrections chief A.T. Wall, a past president of the
Association of State Correctional Administrators. Soon after DAAs appeared, Wall agreed to pay
what could have amounted to $85,000 apiece for sick prisoners' medications.

The cost "is a source of concern for us," he told the Providence Journal in 2014. "But we have a
constitutional obligation to provide the same level of health care to incarcerated offenders as
someone would receive in the community."

"We don't feel there is an option not to treat," he said.

Dr. John Hagan, who as medical director for the North Dakota Department of Corrections and
Rehabilitation serves a small prison system containing around 1,800 people, says if he had the
resources, he'd treat the 16 percent who have hepatitis C immediately.

"I don't 7nd any state unwilling to treat hep C. We really all want to, but we 7nd ourselves
constrained by the incredible pricing system," Hagan says. He's asking North Dakota legislators
for $1.8 million in budget funding for hepatitis C care, far short of the $4 million to $5 million he
estimates universal treatment would cost.

State prison o]cials usually are denied access to a pricing system that discounts drugs for
Medicaid and the Veterans Health Administration. Still, Spaulding of Emory says, the DAAs-
pricing dilemma could be resolved if the Department of Health and Human Services endorsed
state use of a mechanism called nominal pricing, which would involve classifying prisons as
"safety net" health care providers to give them access to lower prices.

"Prisons are an under-tapped market for manufacturers," she and           RELATED CONTENT
fellow authors wrote in the Journal of Correctional Health Care.
"At lower prices, more medication would be available for persons
in prison, who are at highest risk for transmitting (hepatitis C
virus) to the broader community once released. Nominal pricing
is a win-win situation for both pharmaceutical companies and
incarcerated patients."

                                                                          America's New First Responders




                                                                                       -25%                    -25%               -30%




                                        Patagonia Snowshot
                                                               Patagonia Snowshot      Mammut Stoney GTX        Marmot Lightray    Marmot Rosco Bib
                                         Insulated Jacket -
                                                              Insulated Pant - Boys'   Thermo Jacket - Men's     Jacket - Men's      Pant - Boys'
                                               Men's

                                               $329                  $139                     $498.95                 $324.95            $134.95
                                              View Now               View Now                 View Now                View Now           View Now




Under the model, a drug company would have to be willing to trade short-term pro7ts for long-
term gains based on volume. So far, no company or state has stepped up to try it, Spaulding says,
estimating the cost of a full DAA treatment would plummet to around $2,000 to $4,000.

"We would love to get a state to try to go and get that price," she says.

Meanwhile, by making inmate treatment a big-ticket item, California set an example that
Gonsalves, the Yale study author, would like to see others follow. "The best hope for an overall
        Case 1:17-cv-00289-JMS-MJD Document 218-1 Filed 03/26/19 Page 5 of 5 PageID #: 2820
solution isn't litigation, but a robust federal and state policy response like California has," he says.

So what did it take to convince the government of California to 7nd the money?

"It took time," says Anne Donnelly, director of health care policy for the nonpro7t Project Inform.
The group's informal lobbying campaign for better hepatitis C care for inmates began in 2013, as
soon as DAAs appeared.

"We just kept talking to people over and over again," she says. "We had a good internal advocate,
champions in the government who were also helpful to us. Mostly it was just continued pressure
that this was the right thing to do, with data and stories, and we just kept the conversation going."

Donnelly realizes California is more progressive about certain issues than states where a similar
campaign likely would fail. Her advice for other activists is based on that knowledge.

"If your state is one of those states where getting any money to be compassionate to anyone is
tough, a lawsuit can be brilliant," she says. "Use all and any tools that you have at hand when
people aren't listening and don't care to listen. That's when you've got to go the other route."



                       Hep C Fight Hinges on Prisons




Noreen Marcus, Contributor

Tags: prisons, public health, hepatitis




RECOMMENDED


  Brazil Institute: Potential Health Crisis                                                                -30%            -25%

  From Dam Breach
  Brazil's leading research institute is warning of a potential health crisis
  from the failure of a dam in Minas Gerais state, which unleased a good of
  muddy mining waste that killed at least 134 people.

  Feb. 5, 2019




  BRANDFUSE

  ad content by Jenny Craig
                                                                                                                  $99.95          $348.95
  Time-Restricted Eating: Why It Works, Why I Tried It and Why You Should, Too
                                                                                                           -30%            -25%
